      4:20-cv-03151-MBS         Date Filed 03/17/21       Entry Number 30        Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION


Edward Lee Whitlock, Jr., #201405,         )
                                           )                 No. 4:20-cv-03151-MBS
              Petitioner,                  )
                                           )
v.                                         )
                                           )                         ORDER
Warden, Kirkland Correctional Institution, )
                                           )
              Respondent.                  )
__________________________________________)

       Petitioner Edward Lee Whitlock, Jr. is a prisoner in custody of the South Carolina

Department of Corrections who currently is housed at Kirkland Correctional Institution in

Columbia, South Carolina. On September 2, 2020, Petitioner filed a pro se petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. In accordance with 28 U.S.C. § 636(b)

and Local Rule 73.02, D.S.C., this matter was referred to United States Magistrate Judge Thomas

E. Rogers, III for pretrial handling. This matter is now before the court for review of the

Magistrate Judge’s Report and Recommendation.

       On May 24, 2016, the Greenville County Grand Jury indicted Petitioner for kidnapping

and assault with intent to commit criminal sexual conduct. ECF No. 16-1 at 63-66. On July 19,

2016, Petitioner pleaded guilty as indicted and the state court sentenced him to concurrent terms

of 30 years’ imprisonment. Id. at 67-68. Petitioner filed an application for Post-Conviction

Relief (“PCR”), wherein he asserted he was being held in custody unlawfully as a result of a due

process violation and ineffective assistance of counsel for failure to request a mental health

evaluation, among other things. Id. at 13-16. The PCR court issued an order of dismissal on

May 17, 2018. Id. at 52-62. Petitioner appealed and filed a petition for writ of certiorari
        4:20-cv-03151-MBS           Date Filed 03/17/21        Entry Number 30         Page 2 of 4




pursuant to Johnson v. State, 364 S.E.2d 201 (S.C. 1988). The South Carolina Court of Appeals

denied the petition on August 13, 2020. ECF No. 16-5. Petitioner now raises ineffective

assistance of counsel as his first ground for habeas relief and seeks a determination that he is

eligible for parole as his second ground for relief.1 ECF No. 1.

          On November 19, 2020, Respondent filed a motion for summary judgment and a return

and memorandum in support thereof. ECF Nos. 16, 17. The same day the Magistrate Judge

issued an order in accordance with Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975). ECF

No. 18. On December 2, 2020, Petitioner filed a document titled “Motion for Summary

Judgment,” ECF No. 20; he did not otherwise respond to Respondent’s motion. Respondent filed

a response in opposition to Petitioner’s motion on December 16, 2020. ECF No. 21. Petitioner

did not file a reply.

          On February 10, 2021, the Magistrate Judge issued a Report and Recommendation

recommending that the court grant Respondent’s motion for summary judgment, deny Petitioner’s

motion for summary judgment, and dismiss the petition. ECF No. 26. The Magistrate Judge

reviewed the petition pursuant to 28 U.S.C. § 2254 and the associated rules governing § 2254

cases, the Antiterrorism and Effective Death Penalty Act of 1955, and other legal precedents. With

respect to Petitioner’s first ground for relief, the Magistrate Judge found:

          [t]he PCR court’s rejection of the ineffective assistance of counsel ground for relief
          did not result in an unreasonable application of Strickland [v. Washington, 466 U.S.
          668 (1984)] and was not based upon an unreasonable determination of facts in light
          of the state court record. Moreover, Petitioner produced no witnesses or evidence
          in his PCR proceedings to support his assertions that he was mentally incompetent
          at the time of his plea. Because Petitioner fails to show an incorrect application of
          Strickland or an unreasonable determination of the facts, the undersigned concludes
          that the PCR court’s rejection of Petitioner’s claim of an involuntary plea did not
          result “in a decision that was contrary to . . . clearly established Federal law, . . . or



1
    Petitioner also asks for mental health treatment.
                                                      2
      4:20-cv-03151-MBS         Date Filed 03/17/21       Entry Number 30        Page 3 of 4




       resulted in a decision that was based on an unreasonable determination of the facts
       in light of the evidence presented in the State court proceeding.”

ECF No. 26 at 13 (citations omitted). With respect to Petitioner’s second ground for relief, that the

court grant him parole eligibility, the Magistrate Judge found that Petitioner is serving concurrent

30-year sentences for the commission of class A felonies and is therefore not eligible under South

Carolina law for parole. Id. at 14 (citing S.C. Code Ann. §§ 16-3-910, 24-13-100, 24-13-150).

The Magistrate Judge further explained that parole eligibility is a question of state law, is not

subject to federal review, and is therefore not cognizable for habeas review. Id. at 15 (citing

Ramdass v. Aneglone, 187 F.3d 396, 407 (4th Cir. 1999)).

       Pursuant to Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005), the

Magistrate Judge advised Petitioner of his right to file an objection to the Report and

Recommendation. ECF No. 26-1. Neither Petitioner nor Respondent filed an objection.

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight and the responsibility for making a final determination remains with

the court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The court reviews de novo only those

portions of a Magistrate Judge’s Report and Recommendation to which specific objections are

filed and reviews those portions which are not objected to—including those portions to which only

“general and conclusory” objections have been made—for clear error. Diamond, 416 F. 3d at 315;

Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983); Opriano v. Johnson, 687 F.2d 44, 77 (4th Cir.

1982). The court may accept, reject, or modify, in whole or in part, the recommendation of the

Magistrate Judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).




                                                 3
      4:20-cv-03151-MBS         Date Filed 03/17/21       Entry Number 30        Page 4 of 4




       Notwithstanding Petitioner’s failure to file an objection, the court has thoroughly

reviewed the record.2 The court concurs in the Magistrate Judge’s recommendation, ECF No.

26, and incorporates it herein by reference. Respondent’s motion for summary judgment, ECF

No. 17, is granted and Petitioner’s motion for summary judgment, ECF No. 20, is denied. The

petition for a writ of habeas corpus is denied and dismissed, with prejudice.

                             CERTIFICATE OF APPEALABILITY

       A certificate of appealability will not issue absent “a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by

demonstrating that reasonable jurists would find that any assessment of the constitutional claims

by the district court is debatable or wrong and that any dispositive procedural ruling by the

district court is likewise debatable. Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001). The court concludes that Movant has not made the

requisite showing.

       IT IS SO ORDERED.



                                                              /s/Margaret B. Seymour
                                                              Margaret B. Seymour
                                                              Senior United States District Judge
March 17, 2021
Charleston, South Carolina




2
  With respect to Petitioner’s request for mental health treatment the court notes that the
“traditional meaning and purpose of habeas corpus [is] to effect release from illegal
custody.” Preiser v. Rodriguez, 411 U.S. 475, 486 n. 7 (1973). Moreover, this court has no
general power to compel action by state officials. Davis v. Lansing, 851 F.2d 72, 74 (2d Cir.
1988) (citing Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.
1969) and collecting decisions from other circuit courts).
                                                 4
